ALLEN, Judge.
The appellant challenges a Baker Act order of continued involuntary placement for treatment pursuant to section 394.467, Florida Statutes. The order refers to the appellant’s potential for aggression, and the possibility of substantial harm to his well-being. However, these conclusory recitations are not fully substantiated by the facts in evidence. The testifying doctor indicated that the appellant had been hostile, threatening, and verbally demanding, but the doctor did not offer any significant details in this regard. The doctor also asserted that the appellant had made inappropriate propositions, but the doctor could not clearly recall these incidents. There was no testimony as to prior incidents involving substantial harm, nor any testimony as to the manner in which future conduct might produce the necessary level of harm under section 394.467(l)(a)2, Florida Statutes. The testimony is thus insufficient to satisfy the statutory criteria by the requisite standard of clear and convincing evidence. Braden v. State, 575 So.2d 756 (Fla. 1st DCA 1991); Olive v. State, 509 So.2d 1375 (Fla. 1st DCA 1987); see also *126Jones v. State, 611 So.2d 577 (Fla. 1st DCA 1992). The appealed order is therefore reversed.
DAVIS, J. and SMITH, Senior Judge, concur.